Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”), is made as of this 1st day of
September, 2006, by and between IMPAX LABORATORIES, INC., a Delaware
corporation, with offices located at 121 New Britain Boulevard, Chalfont, PA
18914, its successors and assigns (hereinafter collectively referred to as
“Company”), and DAVID S. DOLL, an individual residing at 350 Courtland Ave,
Harleysville, PA 19438 (“Employee”).

BACKGROUND

WHEREAS, Employee is currently employed by the Company as Executive Vice
President, Commercial Operations; and

WHEREAS, the Company wishes to reward Employee by modifying his “at-will”
employment to employment for a fixed term, and Employee desires to continue to
be employed by the Company, all upon the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the facts, mutual promises, and covenants
contained herein and intending to be legally bound hereby, the parties hereto
agree as follows:

1.     Employment. The Company hereby reaffirms its employment of Employee and
Employee hereby accepts continued employment by the Company, for the period and
upon the terms and conditions set forth in this Agreement, subject to earlier
termination pursuant to Section 5 below.

 

2.     Office and Duties.

   

(a)     During the term of this Agreement, Employee shall serve as Executive
Vice President, Commercial Operations of the Company, with overall
responsibility for Corporate Business Development, and the Generic
Sales/Marketing and Branded Sales/Marketing operations of the Company, shall
report directly to the President of the Company Larry Hsu (“President”), and be
subject to the supervision, control and direction of the President or as
otherwise directed by the Board of Directors of the Company (“Board”).

   

(b)     In his capacity as Executive Vice President, Commercial Operations,
Employee shall have such authority, perform such duties, discharge such
responsibilities and render such services as are customary to, and consistent
with his position, subject to the authority and direction of the President, and
shall perform such additional duties and responsibilities as may be from time to
time assigned to him by the President, CEO or the Board, so long as such
additional duties and responsibilities are consistent with those customarily
performed by an executive of a comparable size public company.

   

(c)     Employee shall render his services diligently, faithfully and to the
best of his ability, and shall devote all of his working time, energy, skill and
best efforts to the performance of his duties hereunder, in a manner that will
further the business and interests of the Company. Employee shall also conduct
himself and the business of the Company in good faith and in accordance with the
highest standards of compliance with all laws and regulations applicable in all
jurisdictions in which the Company does business.

--------------------------------------------------------------------------------



   

(d)     During the term of this Agreement, Employee shall not be engaged in any
business activity which, in the reasonable judgment of the President, CEO or
Board, conflicts with Employee’s duties hereunder, whether or not such activity
is pursued for pecuniary advantage.

 

(e)     Employee shall comply in all material respects with all Company
policies, and directives or policies set by the Board, including, without
limitation, policies regarding ethics, integrity and personal conduct.

   

(f)     During the term of this Agreement, Employee’s principal place of
employment shall be at the Company’s facilities located at 121 New Britain
Boulevard, Chalfont, Pennsylvania 18914 or 3437 Castor Ave., Philadelphia,
Pennsylvania (the “Place of Employment”). The Company shall not change
Employee’s Place of Employment to a location that is more than twenty-five (25)
miles from the Place of Employment without Employee’s consent.

 

3.     Term. This Agreement shall be for a term of three (3) years (“Initial
Term”) commencing on the date first mentioned above (“Effective Date”) and, if
not previously terminated in accordance with the terms of this Agreement, ending
three (3) years later. The Initial Term shall be automatically extended on the
third anniversary date of the commencement of this Agreement (“Renewal Date”)
for a period of one (1) year unless either party shall give written notice of
non-renewal to the other party at least sixty (60) days prior to the Renewal
Date, in which event this Agreement shall terminate at the end of the Initial
Term. Subject to the termination provisions contained herein, if this Agreement
is renewed on the Renewal Date, it will automatically be renewed on the first
anniversary date of the Renewal Date and each subsequent year (the “Annual
Renewal Date”) for a period ending one (1) year from each Annual Renewal Date
(“Renewal Period”), unless either party gives written notice of non-renewal to
the other party at least sixty (60) days prior to the Annual Renewal Date, in
which case this Agreement will terminate on the Annual Renewal Date immediately
following such notice.

 

4.     Compensation.

   

(a)     Base Salary. In consideration of the services rendered by Employee to
the Company during the term hereof, Employee shall receive a base salary based
on an annualized rate of Two Hundred Ninety-Five Thousand and 00/100 Dollars
($295,000.00) through January 31, 2007, payable in equal periodic installments
in accordance with the Company’s regular payroll practices in effect from time
to time. For the period from February 1, 2007 through January 31, 2008, Employee
shall receive an annual base salary of Three Hundred Thirty-Five Thousand and
00/100 Dollars ($335,000.00) and beginning on February 1, 2008 and ending on the
expiration of the Initial Term, an annual base salary of Three Hundred Ninety
Five Thousand and 00/100 Dollars ($395,000.00), payable in equal periodic
installments in accordance with the Company’s regular payroll practices in
effect from time to time (“Base Salary”). Thereafter, Employee’s Base Salary
shall be reviewed annually by the CEO, President, the Board and/or a committee
of the Board which has been delegated responsibility for employee compensation
matters (such committee to be referred to herein as the “Compensation
Committee”) in accordance with the compensation policies and guidelines of the
Company, and may be modified either up or down as a result of such review at the
sole discretion of the Board and/or the Compensation Committee.

2 of 14

--------------------------------------------------------------------------------



   

(b)     Bonus Plans/Incentive Compensation Programs. In addition to Base Salary,
during the Term, Employee shall be eligible to participate in any bonus plans or
incentive compensation programs as may be in effect from time to time, at a
level consistent with his position and with the Company’s then current policies
and practices (“Bonus”). The target for Employee’s bonus shall be set at
seventy-five percent (75%) of his Base Salary.

   

(c)     Stock Bonus. In accordance with the Company’s 2002 Equity Incentive Plan
(“Plan”), upon execution of this Agreement, Employee will be granted a
restricted stock bonus award of Thirty Thousand (30,000) shares of the Company’s
Common Stock (“First Restricted Share Grant”) and options to purchase Thirty
Thousand (30,000) shares of Common Stock (“First Stock Option Grant”).
One-seventh of the First Restricted Share Grant and one-fourth of the First
Stock Option Grant will vest on each anniversary date of the Agreement
thereafter over a seven-year and four-year period, respectively. On the second
anniversary of this Agreement, Employee will be granted a second restricted
stock bonus award of Thirty Thousand (30,000) shares of Common Stock (“Second
Restricted Share Grant”) and options to purchase Thirty Thousand (30,000) shares
of Common Stock (“Second Stock Option Grant”). One seventh of the Second
Restricted Share Grant and one-fourth of the Second Stock Option Grant will vest
on each subsequent anniversary date of the Agreement thereafter over a
seven-year and four-year period, respectively. The First Restricted Share Grant
and Second Restricted Share Grant are collectively referred to hereinafter as
“Restricted Shares”, and the First Stock Option Grant and Second Stock Option
Grant are collectively referred to hereinafter as “Stock Options”. In order to
enable Employee to satisfy the minimum withholding tax obligations with respect
to the vesting of the Restricted Shares, the Company shall withhold from the
Restricted Shares that vest each year a number of shares having a fair market
value (as defined in the Plan) equal to the amount required to be withheld.

     

(i)     As the Company may not issue the Restricted Shares or Stock Options
without prior approval of the Company’s Shareholders, the pricing of the Stock
Options and the issuance of the Restricted Shares and Stock Options will be
deferred until shareholder approval is received. Prior to the expiration,
termination or Change in Control of this agreement, if for any reason
Shareholder approval is not received; the Employee shall nevertheless be
entitled to the economic benefits, as reasonably determined by the Compensation
Committee, of such Restricted Shares and Stock Options. The exercise price of
the Stock Options included in the First Stock Option Grant will be the fair
market value of the Company’s Common Stock on the date of such Shareholder
approval. The exercise price of the Stock Options included in the Second Stock
Option Grant will be the fair market value of the Common Stock on the date of
grant unless Shareholder approval shall not have been obtained by that date, in
which case it will be the fair market value on the date of Shareholder approval.
To the extent the fair market price of the Common Stock on the date of issuance
is higher than that on the date of grant of the Stock Options, the Company will
credit the amount of such excess to Employee upon, and to the extent of,
Employee’s exercise of such Stock Options. Employee understands and agrees that
at the time of execution of this Agreement, the Restricted Shares and the Common
Stock underlying the Stock Options are not registered under the Securities Act
of 1933 and, therefore, such Restricted Shares and Stock Options cannot be
publicly traded until such time as such shares are the subject of an effective
registration statement.

3 of 14

--------------------------------------------------------------------------------



     

(ii)     Should Employee’s employment be terminated by the Company without
“Cause” or by Employee for “Good Reason”, or in the event of the death or
disability of Employee, all of the unvested Restricted Shares and Stock Options
shall be accelerated and become fully vested. In addition, if Employee
voluntarily terminates his employment for other than “Good Reason” within
eighteen (18) months of a change in Employee’s direct reporting from Larry Hsu
to another Company officer, all of the unvested Restricted Shares and Stock
Options, both granted and not yet granted, shall be accelerated and become fully
vested. If, however, Employee is terminated for “Cause” or employee voluntarily
terminates his employment for any reason other than “Good Reason” or change in
direct report from Larry Hsu, all remaining unvested Restricted Shares and Stock
Options hereunder shall be forfeited.

 

(d)     Benefits. During his employment hereunder, Employee also shall be
entitled to participate in all fringe benefits, if any, as may be in effect from
time to time which are generally available to the Company’s senior executive
officers, and such other fringe benefits as the Board and/or Compensation
Committee shall deem appropriate, subject to eligibility requirements thereof
(collectively, the “Benefits”). In no event shall the Benefits be less than the
Benefits provided by the Company to Employee on the date hereof.

 

(e)     Vacation. During this employment hereunder, Employee shall be entitled
to the number of paid vacation days in each calendar year as determined by the
Company from time to time for its senior executive officers. Vacation days which
are not used during any calendar year may not be accrued or carried-over to the
next year, nor shall Employee be entitled to compensation for unused vacation
days. In no event shall the number of vacation days be less than the number
provided by the Company to Employee on the date hereof.

   

(f)     Business Expenses. During his employment hereunder, the Company shall
pay or reimburse Employee for all reasonable expenses incurred or paid by
Employee in the performance of Employee’s duties hereunder, upon timely
presentation of expense statements or vouchers and such other information as the
Company may reasonably require and in accordance with the generally applicable
policies and practices of the Company as they may be modified from time to time.

   

(g)     Withholding. All payments made pursuant to this Agreement shall be
subject to such withholding taxes as may be required by any applicable law.

4 of 14

--------------------------------------------------------------------------------



 

5.     Termination. This Agreement shall continue until the end of the Initial
Term or any Renewal Period, unless terminated earlier by the Company or Employee
as provided herein. If this Agreement is terminated prior to the expiration of
the Initial Term or any Renewal Period by the Company or Employee, the
provisions contained in Section 6, “Payments Upon Termination”, shall apply.

   

(a)     Termination by Company for Cause. The Company shall have the right to
terminate this Agreement at any time for “Cause”. For purposes of this
Agreement, the term “Cause” shall mean the following:

     

(i)     Employee commits fraud or theft against the Company or any of its
subsidiaries, affiliates, joint ventures and related organizations (collectively
referred to as “Affiliates”), or is indicted, convicted of, or pleads guilty or
nolo contendere to, a felony or misdemeanor; or

     

(ii)     In carrying out his duties hereunder, the Employee engages in conduct
that constitutes gross neglect or willful misconduct that results, in either
case, in material economic harm to the Company or its Affiliates; or

     

(iii)     Employee materially breaches any provision of this Agreement
(including but not limited to the restrictive covenants contained in Section 7
below) or breaches any fiduciary duty or duty of loyalty owed to the Company or
its Affiliates; or

     

(iv)     Employee engages in conduct, which in the sole discretion of the
Company, tends to bring the Company or its Affiliates into public disgrace or
disrepute; or

     

(v)     Employee neglects or refuses to perform duties or responsibilities as
directed by the President, CEO or the Board which are consistent with Section
2(b), or violates any direction of any lawful rule, policy or regulation
established by the President, the CEO or the Board; or

     

(vi)     Employee commits any acts or omissions resulting in or intended to
result in direct personal gain to the Employee at the expense of the Company or
its Affiliates; or

     

(vii)     Employee compromises or otherwise discloses trade secrets or other
confidential and proprietary information of the Company or its Affiliates.

“Cause” shall not include a bona fide disagreement over a corporate policy, so
long as the Employee does not willfully violate on a continuing basis specific
written directions from the President, CEO or the Board, which directions are
consistent with the provisions of this Agreement. Action or inaction by Employee
shall not be considered “willful” unless done or omitted by him intentionally
and without his reasonable belief that his action or inaction was in the best
interests of the Company or its Affiliates, and shall not include failure to act
by reason of total or partial incapacity due to physical or mental illness.

(b)     Termination by Company upon the Death or Disability of Employee. Company
shall have the right to terminate this Agreement at any time upon the Death or
Disability of Employee. The term, “Disability”, as used herein, means any
physical or mental illness, disability or incapacity which prevents Employee
from performing the essential functions of his job, with or without reasonable
accommodations, hereunder for a period of not less than one hundred fifty (150)
consecutive days or for an aggregate of one hundred eighty (180) days during any
period of twelve (12) consecutive months. During any period of Disability,
Employee agrees to submit to reasonable medical examinations upon the reasonable
request, and at the expense, of the Company.

5 of 14

--------------------------------------------------------------------------------



 

(c)     Termination By Company Without Cause. The Company shall have the right
to terminate this Agreement at any time without “Cause” and/or without the
occurrence of Employee’s Death or Disability upon thirty (30) days written
notice to Employee.

 

(d)     Termination By Employee For Good Reason. Employee shall have the right
to terminate his Agreement at any time during his employment with the Company
for “Good Reason” upon thirty (30) days prior written notice to the President,
CEO and the Company’s Board. For purposes of this Agreement, “Good Reason” shall
mean any of the following:

   

(i)     the assignment to Employee by the Company of any duties inconsistent
with Employee’s status with the Company; or

   

(ii)     the relocation of Employee to a Company office located more than
twenty-five (25) miles from Employee’s Place of Employment; or

   

(iii)     any material breach by the Company of a material term or provision
contained in this Agreement, which breach is not cured within thirty (30) days
following the receipt by the President, CEO and the Board of written notice of
such breach; or

   

(iv)     there is a “Change in Control” of the Company (as hereinafter defined).

 

(e)     Definition of Change in Control. For purposes of this Agreement, a
“Change in Control of Company” means any of the events described in the
following subsections (i) through (vii):

 

(i)     The occurrence of any event that would, if known to the Company’s
management, be required to be reported by the Company under Item 5.01(a) of Form
8-K pursuant to the Securities Exchange Act of 1934 (the “Exchange Act”); or

 

(ii)     The acquisition or receipt, in any manner, by any person (as defined
for purposes of the Exchange Act) or any group of persons acting in concert, of
direct or indirect beneficial ownership (as defined for purposes of the Exchange
Act) of fifty-one percent or more of the combined voting securities ordinarily
having the right to vote for the election of directors of the Company; provided
that the following shall not constitute a Change in Control: (a) any acquisition
directly from the Company; (b) any acquisition by the Company or any of its
affiliates; or (c) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any of its affiliates; or

6 of 14

--------------------------------------------------------------------------------



 

(iii)     A change in the constituency of the Board with the result that
individuals (the “Incumbent Directors”) who are members of the Board as of the
Effective Date cease for any reason to constitute at least a majority of the
Board; provided that any individual who is elected to the Board after the
Effective Date and whose nomination for election was unanimously approved by the
Incumbent Directors shall be considered an Incumbent Director beginning on the
date of his or her election to the Board; or

 

(iv)     Consummation of a merger, consolidation or reorganization involving the
Company, unless such merger, consolidation or reorganization results in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or parent thereof) more than
fifty-one percent of the total voting power represented by the voting securities
of the Company or such surviving entity or parent thereof outstanding
immediately after such merger, consolidation or reorganization; or

 

(v)     A complete liquidation or dissolution of the Company; or

 

(vi)     A sale, exchange or other disposition or transfer of all or
substantially all of the Company’s business or assets, other than pursuant to a
spin-off or comparable transaction in which the transferee is controlled by the
Company or its existing stockholders immediately prior to such transfer;

 

(vii)     Any event that would constitute a “Change in Control” pursuant to the
Impax Laboratories, Inc. Non-Qualified Deferred Compensation Plan.

 

(f)      Termination by Employee for Other than Good Reason. If Employee shall
desire to terminate his employment hereunder for other than Good Reason, he
shall first give the Company not less than thirty (30) days prior written notice
of termination. Upon a termination of Employee’s employment with Company under
this Section 5(f), the effective date of termination shall be the date set forth
in employee’s resignation notice (assuming such date is in compliance with the
notice provisions of this Section 5(f)) or an earlier date, as determined by the
Company, in its sole discretion, after Company’s receipt of such notice, but not
earlier than the date on which Company learned of Employee’s decision to
terminate his employment for other than Good Reason.

 

(g)     Notice of Termination. Any termination, except for death, pursuant to
this Section 5 shall be communicated by a Notice of Termination. For purposes of
this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate those specific termination provisions in this Agreement relied
upon and which sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Employee’s employment under
the provisions so indicated. The Notice of Termination shall also set forth
Employee’s employment is terminated and be delivered in accordance with the
terms of this Agreement.

Notwithstanding anything to the contrary set forth herein, the provisions of
Sections 7 and 8 shall survive the termination of Employee’s employment
hereunder for any reason, and shall remain in full force and effect thereafter.

7 of 14

--------------------------------------------------------------------------------



6.     Payments Upon Termination.
          

   

(a)     Termination for Cause. In the event Employee’s employment hereunder is
terminated for Cause, all of Employee’s rights to his Base Salary, Benefits and
Bonus, if any, shall immediately terminate as of the date of such termination,
except that Employee shall be entitled to, and the Company shall pay to
Employee, any earned and unpaid portion of his Base Salary and accrued Benefits
up to the date of termination, less all deductions or offsets for amounts owed
by Employee to the Company. The Company shall have no further obligations to
Employee under the Agreement.

 

(b)     Termination Due to Death or Disability. In the event Employee’s
employment hereunder is terminated due to his Death or Disability, all of
Employee’s rights to his Base Salary, Benefits and Bonus, if any, shall
immediately terminate as of the date of such termination, except that Employee
(or, in the event that Employee’s employment hereunder is terminated due to
Employee’s death, Employee’s heirs, personal representative or estate) shall be
entitled to, and the Company shall pay, any earned and unpaid portion of his
Base Salary and accrued Benefits up to the date of termination less all
deductions or offsets for amounts owed by Employee to the Company. The Company
shall have no further obligations to Employee under the Agreement other than as
referenced in Section 4(c) relating to the accelerated vesting of Restricted
Shares and Stock Options.

 

(c)     Termination By Company Without Cause or By Employee For Good Reason. If
the Company terminates Employee’s employment other than for Cause or the
occurrence of Employee’s death or Disability, or if Employee terminates his
employment for Good Reason, the Company shall pay to Employee as severance a
lump sum payment equal to the greater of: (i) one (1) year of Employee’s Base
Salary in effect upon termination plus the average of Employee’s Bonus over the
past two (2) years, or (ii) Base Salary in effect upon termination for the
remainder of the Initial Term (“Severance Payment”), provided Employee is not in
breach of this Agreement, and he executes, and does not revoke, a General
Release of all claims relating to his employment and termination from employment
in a form provided by the Company (“General Release”). Such lump sum Severance
Payment shall be made to Employee within 15 days after Employee executes the
General Release, provided he does not revoke the General Release. Employee
understands that should he fail or refuse to execute the General Release
provided by the Company, or revoke such General Release, he shall not be
entitled to the Severance Payment under this section. The Company shall have no
further obligations to Employee under the Agreement other than as referenced in
Section 4(c) relating to the accelerated vesting of Restricted Shares and Stock
Options.

 

(d)     Termination By Employee For Other Than Good Reason. In the event
Employee terminates his employment for other than Good Reason, all of Employee’s
rights to his Base Salary, Benefits and Bonus, if any, shall immediately
terminate as of the date of termination, except that Employee shall be entitled
to any earned and unpaid portion of his Base Salary and accrued Benefits up to
the date of termination. The Company shall have no further obligations to
Employee under the Agreement other than as referenced in Section 4(c) relating
to the accelerated vesting of Restricted Shares and Stock Options.

8 of 14

--------------------------------------------------------------------------------



 

7.     Restrictive Covenants.

   

(a)     Non-Solicitation. During the Initial Term and any Renewal Period, and
for a period of the greater of one (1) year or the remainder of the Initial Term
after this Agreement is terminated for any reason, voluntary or involuntary,
Employee will not, directly or indirectly, for his own account or for the
benefit of any natural person, corporation, partnership, trust, estate, joint
venture, sole proprietorship, association, cooperative or other entity
(“Person”):

     

(i)     solicit, service, contact, or aid in the solicitation or servicing of
any Person or business entity, which is or was a customer, prospective customer,
contractor, subcontractor, vendor or supplier of the Company or its Affiliates
(as defined in Section 5(a)(i) above) within three (3) years prior to Employee’s
termination (“Company Customers”), for the purpose of : (a) inducing Company
Customers to cancel, transfer or cease doing business in whole or in part with
Company or its Affiliates or (b) inducing Company Customers to buy from any
Person other than the Company any product sold by the Company. For purposes of
this Agreement, the term “Business of the Company” shall mean the development,
manufacturing and marketing of prescription pharmaceutical products, and any
other business the Company is actually engaged or planning to be engaged in
during Employee’s employment

     

(ii)     solicit, aid in solicitation of, induce, contact for the purpose of,
encourage or in any way cause any employee of Company or its Affiliates to leave
the employ of Company or its Affiliates, or interfere with such employee’s
relationship with Company or its Affiliates.

   

(b)     Non-Disclosure. Other than in furtherance of the Business of the Company
in the ordinary course in his capacity as an employee hereunder, Employee will
not, at any time, except with the express prior written consent of the Board,
directly or indirectly, disclose, communicate or divulge to any Person or
entity, or use for the benefit of any Person or entity, any secret, confidential
or proprietary knowledge or information with respect to the conduct or details
of the Business of the Company including, but not limited to, customer lists,
accounts and information, prospective customer, contractor, subcontractor and
vendor lists and information, product research and development, drug
formulations, information relating to planned or contemplated ANDAs, NDAs,
Paragraph 4 filings, methods of operation, pricing, costs, sales, sales
strategies and methods, marketing, marketing strategies and methods, know-how,
policies, financial information, financial condition, business strategies and
plans and other information of the Company or its Affiliates which is not
generally available to the public and which has been developed or acquired by
the Company or its Affiliates with considerable effort and expense
(“Confidential Information”). Upon the expiration or termination of Employee’s
employment under this Agreement, Employee shall immediately deliver to the
Company all Confidential Information, memoranda, books, papers, letters, and
other data (whether in written or electronic form), and all copies of same,
which were made by Employee or otherwise came into his possession or under his
control at any time prior to the expiration or termination of his employment
under this Agreement, and which in any way relate to the Business of the Company
as conducted or as planned to be conducted by the Company or its Affiliates on
the date of the expiration or termination.

9 of 14

--------------------------------------------------------------------------------



 

(c)     Intellectual Property. Employee will promptly communicate to the
Company, in writing when requested, all software, designs, techniques, concepts,
methods and ideas, other technical information, marketing strategies and other
ideas and creations pertaining to the Business of the Company which are
conceived or developed by Employee alone, or with others, at any time (during or
after business hours) while Employee is employed by the Company or its
Affiliates. Employee acknowledges that all of those ideas and creations are
inventions and works for hire, and will be the Company’s exclusive property.
Employee will sign any documents which the Company deems necessary to confirm
its ownership of those ideas and creations, and Employee will cooperate with the
Company in order to allow the Company to take full advantage of those ideas and
creations.

 

(d)     Non-Disparagement. Employee will not, at any time, publish or
communicate disparaging or derogatory statements or opinions about the Company
or its Affiliates, including but not limited to, disparaging or derogatory
statements or opinions about the Company’s or its Affiliates’ management,
products or services, to any third party. It shall not be a breach of this
section for Employee to testify truthfully in any judicial or administrative or
other governmental proceeding or to make statements or allegations in legal
filings that are based on Employee’s reasonable belief and are not made in bad
faith.

 

(e)     Enforcement. Employee acknowledges that the covenants and agreements of
this Section 7 (“Covenants”) herein are of a special and unique character, which
give them peculiar value, the loss of which cannot be reasonably or adequately
compensated for in an action at law. Employee further acknowledges that any
breach or threat of breach by him of any of the Covenants will result in
irreparable injury to the Company for which money damages could not be adequate
to compensate the Company. Therefore, in the event of any such breach or
threatened breach, the Company shall be entitled, in addition to all other
rights and remedies which the Company may have at law or in equity, to have an
injunction issued by any competent court enjoining and restraining Employee
and/or all other Persons involved therein from committing a breach or continuing
such breach. The remedies granted to the Company in this Agreement are
cumulative and are in addition to remedies otherwise available to the Company at
law or in equity. The Covenants contained in this Section 7 are independent of
any other provision of this Agreement, and the existence of any claim or cause
of action which Employee or any such other Person may have against the Company
shall not constitute a defense or bar to the enforcement of any of the
Covenants. If the Company is obliged to resort to litigation to enforce any of
the Covenants which has a fixed term, then such term shall be extended for a
period of time equal to the period during which a material breach of such
Covenant was occurring, beginning on the date of a final court order (without
further right of appeal) holding that such a material breach occurred, or, if
later, the last day of the original fixed term of such Covenant.

 

(f)     Acknowledgements. Employee expressly acknowledges that the Covenants are
a material part of the consideration bargained for by the Company, and, without
the agreement of Employee to be bound by the Covenants, the Company would not
have agreed to enter into this Agreement. Employee further acknowledges and
agrees that the Business of the Company and its services are highly competitive
and that the Covenants contained in this Section 7 are reasonable and necessary
to protect the Company’s legitimate business interests and Confidential
Information, and are material conditions to Employee’s employment and continued
employment with the Company. Employee also acknowledges that the Company has
invested significant time, effort, resources and expense in training its
employees and agrees that the restrictions contained in this paragraph are
reasonable and necessary to protect the Company’s investment and legitimate
business interests, and to preserve an undisrupted workplace.

10 of 14

--------------------------------------------------------------------------------



 

(g)     Scope. If any portion of any Covenant or its application is construed to
be invalid, illegal or unenforceable, then the remaining portions and their
application shall not be affected thereby, and shall be enforceable without
regard thereto. If any of the Covenants is determined to be unenforceable
because of its scope, duration, area or similar factor, then the court or other
trier of fact making such determination shall modify, reduce or limit such
scope, duration, area or other factor, and enforce such Covenant to the extent
it believes is lawful and appropriate.

 

(h)     Indemnification. Employee shall indemnify, defend and hold harmless the
Company in respect of all liabilities, charges, damages, losses, expenses, fees,
and costs of any nature (including reasonable attorney’s fees and costs of
litigation) that result from a failure by Employee to fully perform or comply
with any Covenant contained in this Section 7.

 

8.     Miscellaneous.

   

(a)     Indulgences, Etc. Neither the failure, nor any delay, on the part of
either party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same, or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.

   

(b)     Controlling Law; Consent to Arbitration; Service of Process.

     

(i)     This Agreement and all questions relating to its validity,
interpretation, performance and enforcement (including, without limitation,
provisions concerning limitations of actions), shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania
(notwithstanding any conflict-of-laws doctrines of such state or other
jurisdiction to the contrary), and without the aid of any canon, custom or rule
of law requiring construction against the draftsman.

     

(ii)     Except to the extent provided for in Section 7 above (relating to
injunctive relief and other equitable remedies), the Company and Employee agree
that any claim, dispute or controversy arising under or in connection with this
Agreement, or otherwise in connection with Employee’s employment by the Company
or termination of his employment (including, without limitation, any such claim,
dispute or controversy arising under any federal, state or local statute,
regulation or ordinance or any of the Company’s employee benefit plans, policies
or programs) shall be resolved solely and exclusively by binding, confidential,
arbitration. The arbitration shall be held in Philadelphia, Pennsylvania (or at
such other location as shall be mutually agreed by the parties). The arbitration
shall be conducted in accordance with the National Rules for the Resolution of
Employment Disputes (the “Rules”) of the American Arbitration Association (“the
AAA”) in effect at the time of the arbitration, except that the arbitrator shall
be selected by alternatively striking from a list of five arbitrators supplied
by the AAA. All fees and expenses of the arbitration, including a transcript if
either requests, shall be borne equally by the parties, however, all costs for
the services of the arbitrator shall be borne solely by the Company. Each party
is responsible for the fees and expenses of its own attorneys, experts,
witnesses, and preparation and presentation of proofs and post-hearing briefs
(unless the party prevails on a claim for which attorney’s fees are recoverable
under law). In rendering a decision, the arbitrator shall apply all legal
principles and standards that would govern if the dispute were being heard in
court. This includes the availability of all remedies that the parties could
obtain in court. In addition, all statutes of limitation and defenses that would
be applicable in court, will apply to the arbitration proceeding. The decision
of the arbitrator shall be set forth in writing, and be binding and conclusive
on all parties. Any action to enforce or vacate the arbitrator’s award shall be
governed by the Federal Arbitration Act, if applicable, and otherwise by
applicable state law. If either the Company or Employee improperly pursues any
claim, dispute or controversy against the other in a proceeding other than the
arbitration provided for herein, the responding party shall be entitled to
dismissal or injunctive relief regarding such action.

11 of 14

--------------------------------------------------------------------------------



   

(c)     Notices. All notices, requests, demands and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given, made and received only when delivered
(personally, by courier service such as Federal Express, or by other messenger)
or when deposited in the United States mails, registered or certified mail,
postage prepaid, return receipt requested, addressed as set forth below:

                    (i) If to Employee:

                      David S. Doll
350 Courtland Ave
Harleysville, PA 19438

                    (ii) If to Company:

                      Impax Laboratories, Inc.

          30831 Huntwood Avenue

          Hayward, CA 94544

          Attention: Larry Hsu, President

12 of 14

--------------------------------------------------------------------------------



In addition, notice by mail shall be by air mail if posted outside of the
continental United States.

Any party may alter the addresses to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section for the giving of notice.

(d)     Assignment of Agreement. The rights and obligations of both parties
under this Agreement shall inure to the benefit of and shall be binding upon
their heirs, successors and assigns. The Company may assign or otherwise
transfer its rights under this Agreement, including but not limited to all
Covenants contained in Section 7 above, to any successor or affiliated business
or corporation whether by sale of stock, merger, consolidation, sale of assets
or otherwise. This Agreement may not, however, be assigned by Employee to a
third party, nor may Employee delegate his duties under this Agreement.

 

(e)     Insurance Coverage and Indemnification. To the extent the Company has in
place a directors' and officers' liability insurance policy (or policies),
Employee shall be provided with coverage that is no less favorable to him in any
respect (including, without limitation, with respect to scope, exclusions,
amounts, and deductibles) than the coverage then being provided to any other
present or former senior executive or director of the Company. In addition, to
the extent not inconsistent with the Company’s Charter and/or By-Laws, the
Company will defend and indemnify Employee against, and advance to Employee
reasonable expenses incurred or reasonably anticipated to be incurred, including
attorneys’ and accountants’ fees, for or in connection with any proceeding or
claim against Employee, whether individually or in combination with any other
person or entity, relating in any manner to Employee’s employment as an employee
or officer of the Company, to the fullest extent permitted by applicable law,
provided Employee acted within the scope of his employment with the Company.

 

(f)     Provisions Separable. The provisions of this Agreement are independent
of and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

(g)     Gender, Etc. Words used herein, regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context indicates is appropriate.

 

(h)     Entire Agreement. This Agreement contains the entire understanding among
the parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements and understandings between the parties,
inducements or conditions, express or implied, oral or written, except as herein
contained. The express terms hereof control and supersede any course of
performance and/or usage of the trade inconsistent with any of the terms hereof.
This Agreement may not be modified or amended other than by an agreement in
writing.

 

13 of 14

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement,
intending to be legally bound hereby, as of the date first above written.

      IMPAX LABORATORIES, INC.

      By: ________________________________

  Name:

  Title:

      DAVID S. DOLL

      ____________________________________

14 of 14

--------------------------------------------------------------------------------